Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Objection to the Reproductions

The reproductions are objected to for failing to fully disclose the industrial design because the line quality of reproductions 1.1 – 1.7 is blurry and jagged.  See 37 CFR 1.1026 and Rule 9 of the Common Regulations Under the 1999 Act and the 1960 Act of the Hague Agreement.

    PNG
    media_image1.png
    546
    580
    media_image1.png
    Greyscale





Claim Refusal – 35 U.S.C. § 112(a) and (b) 

The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The claim is indefinite and nonenabling for the following reasons: 

Reproduction 1.1 shows features “A” that are not shown in reproductions 1.3, 1.6, and 1.7. 

It is not possible to ascertain the exact depth and spatial relationship of certain elements shown in figure 1.  Without additional perspective or cross-section views it is unlikely that said portions can be clarified.  Since the introduction of additional views at this time would be considered new matter under 35 U.S.C. 132, 37 CFR 1.121, it is suggested that applicant reduce the following features that have been highlighted to broken lines: 


    PNG
    media_image2.png
    900
    1366
    media_image2.png
    Greyscale



Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  If all the figures on a drawing sheet are canceled, a replacement sheet is not required.  A marked-up copy of the drawing sheet (labeled as “Annotated Sheet”) including an annotation showing that all the figures on that drawing sheet have been canceled must be presented in the amendment or remarks section that explains the change to the drawings.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Conclusion

Accordingly, the claim stands refused under 35 U.S.C. § 112(a) and (b) as outlined above.

The references cited, but not applied, are considered cumulative art related to the claimed design.

Responding to Official USPTO Correspondence 

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by: 

[Symbol font/0xB7] Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply 

[Symbol font/0xB7] Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450 

[Symbol font/0xB7] Facsimile to the USPTO's Official Fax Number (571‐273‐8300) 

[Symbol font/0xB7] Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window 

https://www.uspto.gov/patents/maintain/responding-office-actions


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Calve whose telephone number is (571) 272-7939, and whose work schedule is Monday-Friday 10am-7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sandra Snapp, can be reached at (571) 272-8364. As of 7/15/05 the Right FAX number for this group is 571-273-8300 for both Official faxes and After Finals.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/LAUREN R CALVE/Primary Examiner, Art Unit 2912